                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKY RENE SANDERS,                                 Case No. 18-cv-01558-SI
                                   8                    Petitioner,
                                                                                             ORDER DENYING MOTION TO
                                   9             v.                                          AMEND HABEAS PETITION
                                  10     FRED FOLK,                                          Re: Dkt. No. 31
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a motion for leave to amend his amended petition for writ of habeas

                                  14   corpus. Docket No. 31. He states that he wants “to provide additional context and authority to his

                                  15   existing claims.” Id. at 4. He does not attach a proposed second amended petition to his motion.

                                  16   Federal Rule of Civil Procedure 15(a) provides that leave to amend should be freely given when

                                  17   justice so requires, but the court cannot make that determination without seeing the proposed new

                                  18   pleading. See Lake v. Arnold, 232 F.3d 360, 374 (3d Cir. 2000) (“Obviously, without this draft

                                  19   complaint, the District Court cannot evaluate the merits of a plaintiff’s request . . . [T]he court had

                                  20   nothing upon which to exercise its discretion.”) The motion for leave to file a second amended

                                  21   petition is DENIED because petitioner failed to attach the proposed new pleading. Docket No. 31.

                                  22   Petitioner’s failure to submit the proposed second amended petition is inexplicable in light of the

                                  23   fact that the court specifically informed him in an order filed May 20, 2019, that he had to include

                                  24   a proposed second amended petition with any motion to amend. Docket No. 25 at 2.

                                  25          Moreover, because the court has already found cognizable claims for relief and petitioner

                                  26   now urges that he does not seek to add any claims but rather provide “additional context and

                                  27   authority to his existing claims,” it does not appear that further amendment is necessary. Once the

                                  28   court determines that a claim has been stated, it is not necessary or wise for a pro se litigant to
                                   1   continue to tinker with the pleading of that claim because he may plead himself out of a claim. As

                                   2   the court stated in the order filed May 20, 2019, petitioner can use his traverse to make his legal

                                   3   arguments about the claims already found cognizable. Id.

                                   4          In the event that the parties were waiting for a ruling on the motion to amend before filing

                                   5   their briefs, the court now sets the following new briefing schedule: No later than October 25,

                                   6   2019, respondent must file and serve his answer to the amended petition or his motion to dismiss.

                                   7   No later than November 22, 2019, petitioner must file and serve his traverse (if an answer is filed)

                                   8   or his opposition (if a motion to dismiss is filed).

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 3, 2019

                                  11

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         SUSAN ILLSTON
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
